Citation Nr: 1021544	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-27 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss disability.

2.  Right ear hearing loss was initially demonstrated on 
examination for separation from service.

3.  There is competent clinical evidence of record that the 
Veteran's bilateral hearing loss disability is causally 
related to service.

4.  The Veteran is competent to report having experienced 
tinnitus since service.

5.  There is competent clinical evidence of record that the 
Veteran's tinnitus is causally related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1154, 5107(West 2002 & Supp 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2009).

2.  Tinnitus was incurred in active service.  38  U.S.C.A. §§ 
1110, 1154, 5107; 38 C.F.R. §§ 3.102, 303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009; 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned if service connection is awarded.   

In VA correspondence, dated in October 2007, VA informed the 
appellant of what evidence was required to substantiate his 
claims and of his and VA's respective duties for obtaining 
evidence.  The correspondence also informed the appellant 
that a disability rating and effective date would be assigned 
if service connection was warranted.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided 
prior to an initial unfavorable AOJ decision.  Because VCAA 
notice in this case was completed prior to the initial AOJ 
adjudication of the claim, the timing of the notice complies 
with the express requirements of the law as found by the 
Court in Pelegrini.  

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRs), photographs, 
private and VA examination and treatment records and 
correspondence, and the statements of the Veteran in support 
of his claims.  The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board also reviewed the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
pertinent evidence with respect to the Veteran's claims for 
which VA has a duty to obtain.  The Board notes that an 
August 2007 letter by Dr. N.B. reflects that the Veteran was 
seen in 1982.  Records from any such examination and 
treatment are not associated with the claims file. However, 
as the Board, in the decision below, grants the claims, the 
Veteran has not been prejudiced by the lack of any such 
records in the claims file, and a remand to obtain them is 
not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided). 

A VA examination and opinion for the issues on appeal was 
obtained in February 2008. 38 C.F.R. § 3.159(c)(4).  To that 
end, when VA undertakes to provide a VA examination or obtain 
a VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA examination and opinion 
obtained in this case is adequate.  The examination report 
provided pertinent clinical findings and provided supporting 
rationale for the opinion proffered.  Nieves-Rodriguez v. 
Peake, 22 Vet App 295 (2008).  The opinion is predicated on 
full audiometric examination of the Veteran and a review of 
his claims file.  The examiner considered the pertinent 
evidence of record, to include the Veteran's audiometric 
results, and the statements of the Veteran regarding in-
service, and post service, acoustic trauma.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating objective 
test results, a VA audiologist must fully describe the 
functional effects caused by a hearing disability in his or 
her final report.  The February 2008 VA examination report 
noted that the Veteran reported that the situation of 
greatest difficulty for him was everyday conversation; thus, 
indicating that the examiner did consider the functional 
effects of the Veteran's hearing loss disability.   In 
addition, as noted by the Court Martinak "even if the 
audiologist's description of the functional effects of [the 
Veteran's] hearing disability was somehow defective, the 
appellant bears the burden of demonstrating on appeal any 
prejudice caused by a deficiency in an examination."  In the 
present case, the Veteran has not averred any deficiency in 
the actual examination process.  

Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination and opinion has been 
met.  38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claims.  



Legal Criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

In each case where service connection for any disability is 
being sought, due consideration shall be given to the places, 
types, and circumstances of such Veteran's service as shown 
by such Veteran's service record, the official history of 
each organization in which such Veteran served, such 
Veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence, or in certain circumstance 
lay evidence, of a nexus between the current disability and 
the in-service disease or injury.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Where the determinative issue involves 
a medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court 
held that, in some cases, lay evidence will be competent and 
credible evidence of etiology.  Whether lay evidence is 
competent in a particular case is a question of fact to be 
decided by the Board in the first instance.  The Court set 
forth a two-step analysis to evaluate the competency of lay 
evidence.  First, Board must first determine whether the 
disability is the type of injury for which lay evidence is 
competent evidence.  If so, the Board must weigh that 
evidence against the other evidence of record-including, if 
the Board so chooses, the fact that the Veteran has not 
provided any in-service record documenting his claimed injury 
-to determine whether to grant service connection.  	The 
Board observes that this Federal Circuit decision is 
nonprecedential.  However, see Bethea v. Derwinski, 	252, 
254 (1992) [a non-precedential Court decision may be cited 
"for any persuasiveness or reasoning it contains"].  The 
Board believes that if Bethea applies to Court decisions, it 
surely applies to those of a superior tribunal, the Federal 
Circuit.

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2009).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2009).

Analysis

The Board has reviewed all of the evidence in the claims 
file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss 
disability due to his active service, to include driving 
trucks in the military.  The first element of service 
connection is medical evidence of a current disability.  The 
evidence of record includes a February 2008 VA audiological 
examination report.  The evaluation revealed that pure tone 
air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
15
60
65
65
LEFT
5
20
70
70
70

The word recognition score was 86 percent for the right ear 
and 82 percent for the left ear using the Maryland CNC word 
list test.  The Board notes that the Veteran has current 
bilateral hearing loss disability for VA purposes.  38 C.F.R. 
§ 3.385.

The second criterion for service connection is medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease.  
The Veteran's DD 214 reflects that the Veteran received the 
Vietnam Service Medal and the Vietnam Campaign Medal, and 
that he was stationed in Vietnam.  His DD 214 further 
reflects that his military occupational specialty (MOS) was a 
truck driver.  Based on the forgoing, exposure to acoustic 
trauma in service is conceded as consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a) (West 
2002).  

The third criterion for service connection is medical 
evidence, or in certain circumstance lay evidence, of a nexus 
between the current disability and the in-service disease or 
injury.  

The Veteran's April 1968 pre induction report of medical 
history reflects that he had no complaints of having had 
hearing loss.  He reported that he had previously had "ear, 
nose, and throat" trouble; however, this was explained in 
the physician's summary as tonsillitis.  The April 1968 
report of medical examination for induction purposes reflects 
that, upon clinical evaluation, the Veteran's ears were noted 
to be normal.  An audiological evaluation revealed that pure 
tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
20
LEFT
0
0
0
--
5

The STRs are negative for any complaints of hearing loss or 
tinnitus.

The Veteran's May 1970 report of medical history for 
separation purposes reflects that he had no complaints of 
having had hearing loss or ear trouble.  The May 1970 report 
of medical examination for separation purposes reflects that, 
upon clinical evaluation, the Veteran's ears were noted to be 
normal.  An audiological evaluation revealed that pure tone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
25
LEFT
20
0
10
15
0

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court 
indicated that the threshold for normal hearing was from 0 to 
20 decibels, and that higher threshold levels revealed some 
degree of hearing loss. Id. at 157 (citing CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).  Thus, the record reflects that the Veteran had 
normal hearing acuity upon induction, and some degree of 
hearing loss in the right ear upon separation.

The evidence of record includes three clinical opinions 
regarding the etiology of the Veteran's hearing loss 
disability.  The probative value of medical opinions is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no requirement that additional evidentiary 
weight be given to the opinion of a medical provider who 
treats a veteran; courts have repeatedly declined to adopt 
the "treating physician rule." See White v. Principe, 243 
F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. 
App. 499, 502 (1993).

Correspondence dated in August 2007 by Dr. N.B. reflects 
that, in 1982, the Veteran reported decreased hearing.  He 
reported a history of excessive noise exposure both with 
gunfire and heavy machinery while in the military.  The 
doctor opined that the Veteran's bilateral hearing loss is 
excessive for the Veteran's age and it is greater than 50 
percent likely that the hearing loss has been caused by, and 
aggravated by, his exposure to loud noise in the military.  
He also opined that the Veteran's tinnitus is related to his 
noise exposure in military service, and his current hearing 
loss.  The Board notes that Dr. N.B. opined that the Veteran 
was documented as having a hearing loss in the military on 
his discharge physical.  Dr. N.B. did not state whether he 
actually reviewed the Veteran's STRs, or was merely reporting 
what the Veteran had told him.  

Correspondence dated in April 2008 by audiologist, J.D. 
reflects that she reviewed the Veteran's STRs and private 
medical records.  She noted that the Veteran had normal 
hearing during active service, but that his audiograms showed 
a threshold shift.  She further noted that according to 
histopathology literature, there is outer hair cell damage in 
the cochlea prior to an individual showing a threshold shift 
on an audiogram.  She did not state when such damage would 
occur in relation to the shift.  She opined that it is more 
likely than not that the Veteran's hearing loss and tinnitus 
are causally related to his military noise exposure and may 
have worsened as a civilian.

A February 2008 VA examination report reflects that the 
examiner reviewed the Veteran's STRs.  The examiner opined 
that the Veteran's bilateral hearing loss disability and 
tinnitus are not caused by, or a result of acoustic trauma 
during military service.  The rationale for the examiner's 
opinion was that the Veteran had normal auditory thresholds 
at entrance and separation.  The examiner further noted that 
the Veteran's audiometric configuration was not consistent 
with noise induced hearing loss and there was no audiological 
basis for the tinnitus complaint, nor any supportive evidence 
in the medical records to support his claim. 

Both J.D. and the VA examiner opined that the Veteran had 
normal hearing acuity in service.  As noted above, the Court 
in Hensley v. Brown, indicated that the threshold for normal 
hearing was from 0 to 20 decibels, and that higher threshold 
levels revealed some degree of hearing loss.  Therefore, it 
appears that both J.D. and the VA examiner did not consider, 
or disagreed with, the Court and with CURRENT MEDICAL 
DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al 
eds., 1988)).  Nevertheless, the Board notes that the 
audiological records show a shift in thresholds for the 
Veteran during service and that his right ear showed some 
degree of hearing loss upon separation according to Hensley.

The Board finds that the evidence is in equipoise with regard 
to the Veteran's claim.  Both J.D. and the VA examiner 
reviewed the Veteran's STRs.  Dr. N.B. noted that the Veteran 
had a hearing loss upon separation, as noted in the Veteran's 
STRs.  All three examiners provided rationales for their 
opinions.  When a Veteran seeks benefits and the evidence is 
in relative equipoise, the Veteran prevails. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  See Ashley v. Brown, 6 
Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where 
there exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board will grant service connection 
for bilateral hearing loss disability.

Tinnitus

The Veteran avers that he has tinnitus as a result of active 
service; specifically, he avers that he initially experienced 
tinnitus in basic training.  As noted above, the Veteran's 
exposure to acoustic trauma in service is conceded.  38 
U.S.C.A. § 1154(a).  The Veteran's STRs are negative for 
complaints of tinnitus and the report of medical examination 
for separation purposes reflects normal ears.  

The Board notes that the Veteran is competent to attest to 
factual matters of which he has first- hand knowledge (e.g., 
experiencing ringing in his ears).  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the 
Board finds that the Veteran is competent to report that he 
has experienced tinnitus since service.

The earliest clinical evidence of record that the Veteran 
complained of, or sought treatment for tinnitus, is an August 
2007 letter from Dr. N.B. which notes that the Veteran 
complained of tinnitus in 1982.   

As noted above, the claims file contains three clinical 
opinions. Dr. N.B. opined that the Veteran's tinnitus is 
related to his noise exposure in the military and is due to 
the hearing loss he sustained.  J.D. opined that it is more 
likely than not that the Veteran's tinnitus is related to 
military noise exposure.  The VA examiner opined that the 
Veteran's tinnitus was not caused by or a result of acoustic 
trauma during military service.  Resolving all reasonable 
doubt in the Veteran's favor, the Board finds that the 
Veteran's tinnitus was incurred in service.  38 C.F.R. § 
3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the 
"benefit- of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).  As such, the Board will grant service connection 
for tinnitus.




ORDER

Entitlement to service connection for bilateral hearing loss 
disability is granted.

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


